DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 13, filed 2/28/2022, with respect to the status of the claims is hereby acknowledged. 
Applicant’s arguments, see pg. 13, filed 2/28/2022, with respect to the rejection of the claims under 35 U.S.C. 103 are hereby acknowledged. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. Therefore, a new grounds of rejection with newly found prior art reference(s) will be provided in order to take into account the newly amended limitations. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lykes; Randy et al. US 20200204279 A1 (hereafter Lykes) and in further view of Sherwin; Jeffrey et al. US 20130254041 A1 (hereafter Sherwin) and in further view of Miller; Benjamin Aaron et al. US 20190122659 A1 (hereafter . 
Regarding claim 1, “a system: a memory for storing instructions, comprising: one or more processors in a broadcast provider system, the one or more processors are configured to execute the instructions, the instructions comprising: receiving a linear media feed from a source device; determining a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed” Lykes teaches (para 76-79 receiving programming feeds as described in SCTE with network ID and program map table PID wherein Network PID includes at least network information, network text, virtual channel information and system time, and the Program Map Table PID includes at least program information and program name. Thus, a typical multiplexed stream will include sequences of data packets that comprise Network PID streams and Program Map Table PID streams…SCTE 35 cue messages are typically placed within a descriptor field of the Program Map Table PID, and the corresponding program information is carried in the Network PID and the Program Map Table PID when the transport stream is generated on the network side. Regarding “generating a unified metadata file that corresponds to a single universal schema file to share with a plurality of distribution platforms, wherein the generated unified metadata file comprises a plurality of category nodes with associated attributes for plurality of distribution platforms, and wherein the associated attributes for each of the plurality of distribution platforms is based on at least a programming schedule of the received linear media feed and an asset distribution interface (ADI) specification required by each of the plurality of distribution platforms; generating a unified package comprising the plurality of segments of the linear media feed as a broadcast media feed and the generated unified metadata file; and transmitting the generated unified package to each distribution platform of the plurality of distribution platforms via a communication network” Lykes teaches (para 79  the network prepares a manifest that includes programming information, including video content, and marketing information, and based on the applicable business rules for the broadcast the playlist is prepared by the network in accord with the SMPTE BXF schema standard, which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID; para 79-86 playlist is prepared by the network in accord with the SMPTE BXF schema standard; para 76 – transmitted programming feeds typically comprise unified metadata file comprising messages according to a schema standard). Wherein Lykes discloses a unified metadata file comprising content attributes and messages according to a schema standard which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID, Lykes however, does not explicitly use the terms segments or “category nodes” as claimed in relation to attributes for each of the respective distribution platforms.  
In an analogous art, the significant teaching value of Sherwin’s invention is that the metadata manager 22 is a metadata management service configured to support single data source and multi-platform metadata translation and Sherwin para 38-39 teaches a relation with SCTE  wherein the metadata manager 22 is vendor and system agnostic, offering dynamic delivery of play lists (i.e., a video stream that comprises content and opportunities for advertisements), advertising avails, and related metadata. The metadata manager 22 is compatible with industry-wide advertising sales and delivery systems, including campaign managers (e.g., the national campaign manager 32 and the local campaign manager 34), content streamers (not shown), and traffic and billing systems (not shown). The metadata manager 22 provides management of play lists, which may comprise rules-based video streams comprising specific entertainment content, such as a feature or several episodes within a series, and designated advanced advertisement insertions, including breaks, entertainment content, pre, post, mid rolls, interstitials, interactives, and channel tunes. Sherwin Table 2 teaches the metadata manager 22 creates, reads, and 
As discussed above, wherein Lykes and Sherwin do not disclose the category nodes and attributes in relation to the unified metadata file, in an analogous art, Miller para 91-92, 96-100, 156, 172 teaches content and packages may support multiple renditions with specific attributes wherein a component can be configured, for example via inputs received from a producer, that detects the presence of that name-value pair and renders a rendition using the XML data; data may be stored in a de-normalized format that allows any number of attributes to be configured and stored over time without necessary code changes). As such, Miller does disclose that content has particular attributes but does not disclose the terms in haec verba regarding category notes. 
	The deficiency of Lykes, Sherwin, and Miller is further evidence in an analogous art to Simms disclosing a unified metadata file wherein programming file delivery from different Independent Data Providers IDP’s  using Global Listings Format (GLF) wherein Simms para 8 recognizes a known problem in the art wherein in “FIG. 1, a first IDP 102 uses a first proprietary data file format 112, a second IDP 104 uses a second proprietary data file format 114, and a third IDP 106 uses a third proprietary data file format 116. A receiving entity 108, such as a local programming distributor may even subscribe to several IDPs and must process programming data files from each into programming 109.” Therefore, a person of ordinary skill in the art would have understood that when a linear stream content is provided with proprietary data file format, then the metadata may be converted to a unified metadata file and relates to addressing a known problem such as “wherein the associated attributes for each of the plurality of distribution platforms is based on at least a programming schedule of the received linear media feed and an asset distribution interface (ADI) specification required by each of the plurality of distribution platforms” because a unified metadata file be used to provide metadata and programming content to heterogenous devices. Simms further teaches the unified metadata file comprises category notes as a category for data 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Lykes invention for determining a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed and generate and transmit a unified metadata file comprising a universal schema for a plurality of distribution platforms based on at least a programming schedule of the received linear media feed by further incorporating known elements of Sherwin’s invention for a metadata management service configured to support multi-platform metadata translation for generating a playlist for content segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed and transmitting assets as well as metadata describing that content and an asset distribution interface specification required by each of the plurality of distribution platforms and in order to not only transmit program and advertisement content but to also transmit metadata that would enable a renderer to display the program and advertisements in different renditions as disclosed by Miller. It would have been obvious before the effective filing date of the claimed invention to modify Lykes, Sherwin, and Miller by further incorporating known elements of Simms for distributing interoperable master format file-based framework designed to represent one version of content with metadata for different distribution providers because the prior art recognizes a need for a file container that would facilitate the 
 
Regarding claim 2, “wherein the linear media feed is at least one of a live video feed or a pre-stored media feed” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Lykes teaches (para 25-28 element 110 receiving linear programming from a source device 110 is a live event).
Regarding claim 3, “wherein the unified metadata file includes at least one of a media item identifier of the linear media feed, a title of the linear media feed, a short summary of the plurality of segments, a file format, encryption information, length of the linear media feed, a date and/or time the linear media feed was added to a catalog of media items, a new item indicator for the linear media feed, a media item class, a sequence of the plurality of attributes defined with respect to a corresponding node of the plurality of category nodes, and program-specific information (PSI) data, and closed captioning data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Lykes teaches (para 25-28 element 110 receiving linear programming from a source device 110 is a live event; para 27-29 the preparation of a VAST response to the ad request, and the serving of digital content identified in the response into the linear programming feed; para 50 process 300 allows digital ad content to be inserted into any type or format of digital video stream, from any content source to any content distributor, whether cable TV, satellite TV, IPTV, or OTT such that Lykes teaches distribution platform information as needed; para 79-86 playlist is prepared by the network in accord with the SMPTE BXF schema standard, which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID; para 76 – transmitted programming feeds typically comprise unified metadata file comprising messages according to a schema standard); see also Sherwin para 33-56 and Tables 1-9- teaches an asset distribution interface  specification required by each of the plurality of distribution platforms and determining a plurality of 
 Regarding claim 4, “wherein the one or more processors are configured to generate and update the unified metadata file in real-time” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 disclose the reception of programming information and metadata for a live event 
Regarding claim 5, “wherein one or more of the plurality of distribution platforms re-package the plurality of segments of the linear media feed and corresponding unified metadata based on one or more modifications required within the unified metadata file” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Sherwin metadata manager 22 is a metadata management service configured to support single data source and multi-platform metadata translation; para 57-65 The POIS 44 contains features, attributes and constraints for each placement opportunity, compliant with platform, rights, and policies including those of the content in which it exists. These placement opportunities are content specific; therefore, attributes and constraints may vary by network, geographic region, or other content distribution dimension. The POIS 44 defines the standardized interface for accessing the placement opportunity information. The POIS 44 uses ADI2.0 and therefore needs to provide a mapping from ADI1.1 to ADI2.0. In one embodiment, the metadata manager 22 ingests ADI1.1, transform it (with field mapping), and output ADI2.0.; placement response and placement status notification message translation Customizable ad placement request targeting criteria enrichment Platform agnostic and customer application independent Optionally integrates with This Technology's Data Boundary Manager (DBM) (not shown) for restricting high valued data from being exchanged with third party ADSs Supports multiple simultaneous instances of This Technology's VAST adapters (not shown) for routing ad decision requests and placement status to broadband CMS s and their ADSs Integrates with This Technology's Content Information Service (CIS) Appliance and Placement Opportunity Information Service (POIS) appliance for faster, more efficient content and placement opportunity metadata acquisition and utilization; See also Miller’s renderer 150 (e.g., para 0065 0099 renderer applies renditions of content) and para 91-92, 96-100, 156, 172) content and packages may support multiple renditions with specific attributes wherein a component can be configured, for example via inputs 
Regarding claim 6, “wherein the programming schedule defines a schedule of the linear media feed, ordering of the plurality of segments of the linear media feed during playout, and when to distribute the linear media feed” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Lykes further teaches [0079] For example, the network prepares a manifest that includes programming information, including video content, and marketing information, and based on the applicable business rules for the broadcast network or cable network operator, a playlist is created and stored on the network CDN. At the scheduled time, the playlist is called and sent to the uplink system for distribution to the satellite then the MVPD. Typically, the playlist is prepared by the network in accord with the SMPTE BXF schema standard, which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID.
Regarding the system claims 7-10, the claims are grouped and rejected with the system claims 1-6 because the elements of comprising a broadcast provider system for transmitting streams to a plurality of distribution platforms mirror the elements of the systems of claims 7-10 comprising a distribution platform. Furthermore, Miller’s renderer 150 corresponds to the processor of a distribution platform utilizing templates for the universal schema of a plurality of nodes and attributes based on an ADI specification and correlate the segments for presentation based on triggers disclosed in Lykes and Sherwin (e.g., Miller para 0065 0099 renderer applies renditions of content) and para 91-92, 96-100, 156, 172) content and packages may support multiple renditions with specific attributes wherein a component can be configured, for example via inputs received from a producer, that detects the presence of that name-value pair and renders a rendition using the XML data; data may be stored in a de-normalized format that allows any number of attributes to be configured and stored over time without necessary code changes). 
  Regarding the method claims 15-18 the claims are grouped and rejected with the system claims 1-6 and 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art.
  Regarding the method claims 11-14 the claims are grouped and rejected with the system claims 1-6 and claims 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art. 
  Regarding the method claims 15-18 the claims are grouped and rejected with the system claims 1-6 and claims 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art. 
  Regarding the non-transitory computer readable media claims 19-20 are grouped and rejected with the system claims 1-10 and method claims 11-18 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of system claims 1-10 and method claims 11-18 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art.

Regarding claim 21, “wherein one or more processors are further configured transmit an electromagnetic signal corresponding to the unified package in one or more output formats to the plurality of distribution platforms” is further rejected on obviousness grounds as discussed in the rejection of claims 1-20 wherein the combination of prior art teach broadcasting the unified metadata file and wherein Sherwin para 84 further teaches some portions of the detailed descriptions are presented in terms of algorithms and symbolic representations of operations on data bits within a computer memory. These algorithmic descriptions and representations are the means used by those skilled in the data processing arts to most effectively convey the substance of their work to others skilled in the art. An algorithm is here, and generally, conceived to be a self-consistent sequence of steps leading to a desired result. The steps are those requiring physical manipulations of physical quantities. Usually, though not necessarily, these quantities take the form of electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421